967 F.2d 585
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Robert DEMOS, Jr., Plaintiff-Appellant,v.David K. CROSSLAND, Defendant-Appellee.
No. 91-36375.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1992.*Decided June 18, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Washington prisoner John Robert Demos appeals pro se the district court's denial of leave to file in forma pauperis his civil claim against the public defender who represented him in 1974 on the ground that the petition was frivolous.   We have jurisdiction to review the district court's denial of Demos's motion to proceed in forma pauperis.   Tripati v. First Nat'l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987).   We review for an abuse of discretion, see id., and we affirm.


3
Under 28 U.S.C. § 1915(a), a district court may grant in forma pauperis status if a litigant is unable to pay the costs of the suit.   Nevertheless, the district court may deny leave to proceed in forma pauperis if the action is frivolous.   Tripati, 821 F.2d at 1370.   A claim is frivolous if it lacks an arguable basis in law or in fact.   Denton v. Hernandez, 60 U.S.L.W. 4346, 4347 (1992);   Neitzke v. Williams, 490 U.S. 319, 325 (1980).   In determining whether a claim is frivolous, the district court need not accept the complaint's allegations at face value, but may "pierce the veil of the complaint's allegations and dismiss those claims whose factual contentions are clearly baseless."   Denton, 60 U.S.L.W. at 4347 (citation ommitted).


4
Demos is well known to this court and to the Washington district courts as a vexatious litigant.   See Demos v. U.S. Dist. Court for E.Dist. of Wash., 925 F.2d 1160, 1161 (9th Cir.1991) ("Demos is a prolific litigant....  [W]e hold that he has abused the privilege of filing petitions in forma pauperis in this court.");   Demos v. Kincheloe, 563 F.Supp. 30, 31 (E.D.Wash.1982) (entering a prefiling order against Demos because "each and every complaint and petition" filed by Demos "is frivolous, malicious, repetitive, de minimis, wholly insubstantial, or insufficient to invest the court with subject matter jurisdiction....").


5
Demos continues to file frivolous complaints.   Demos here seeks to proceed in forma pauperis against the public defender who represented him in 1974 on the ground that the public defender conspired with the trial judge and prosecutor in order to assure Demo's conviction.


6
The district court properly examined Demos's allegations in light of Demos's known penchant for insubstantial and meritless claims, and determined that Demos's factual allegations were frivolous.   See Denton, 60 U.S.L.W. at 4347.   The denial of leave to proceed in forma pauperis is affirmed.1


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Demos's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3


1
 Demos raises additional issues in his letter responding to the oral argument screening letter sent him by the Clerk of Court pursuant to Ninth Circuit Rule 34-4.   Because Demos did not raise these issues below, we will not consider them on appeal.   United States v. Grewal, 825 F.2d 220, 223 (9th Cir.1987)